UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 28, 2011 DYNATRONICS CORPORATION (Exact name of registrant as specified in its charter) Utah (State or other jurisdiction of incorporation) 0-12697 87-0398434 (Commission File No.) (IRS Employer Identification Number) 7030 Park Centre Dr. Salt Lake City, Utah84121 (Address of principal executive offices, Zip Code) Registrant’s telephone number, including area code: (801) 568-7000 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. Our Annual Meeting of Shareholders was held on November 28, 2011. A total of 12,792,666 shares were issued, outstanding and entitled to vote at the meeting.A total of 9,868,752 (approximately 77%) of the issued and outstanding shares of common stock were represented by proxy or in person at the meeting. The following matters, which are described in more detail in our definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on October 21, 2011 (the “Proxy Statement’), were submitted and voted upon at the Annual Meeting: 1. Dynatronics shareholders voted to elect five individuals to the Board of Directors for the succeeding year as set forth below: Name Numberof SharesFor Numberof Shares Withheld Numberof Shares Abstaining Broker Non-Votes Kelvyn H. Cullimore, Jr. Larry K. Beardall Val J. Christensen Howard L. Edwards Joseph H. Barton 2. Dynatronics shareholders voted to ratify the Board’s selection of Tanner LLC as our independent registered public accountant for fiscal year 2012 as set forth below: Numberof SharesFor Numberof SharesAgainst Numberof Shares Abstaining Broker Non-Votes — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNATRONICS CORPORATION By: /s/ Kelvyn H. Cullimore, Jr. Kelvyn H. Cullimore, Jr., Chief Executive Officer Date: December 13, 2011
